Case 1:20-cv-02007-SEB-TAB Document 44 Filed 11/25/20 Page 1 of 2 PageID #: 871




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  COMMON CAUSE INDIANA and                           )
  INDIANA STATE CONFERENCE OF THE                    )
  NAACP,                                             )
                                                     )
                         Plaintiffs,                 )
                                                     )
         v.                                          )   Case No. 1:20-cv-2007-SEB-TAB
                                                     )
  CONNIE LAWSON, in her official capacity            )
  as Indiana Secretary of State, and PAUL            )
  OKESON, S. ANTHONY LONG,                           )
  SUZANNAH WILSON OVERHOLT, and                      )
  ZACHARY E. KLUTZ, in their official                )
  capacities as members of the Indiana Election      )
  Commission,                                        )
                                                     )
                         Defendants.                 )

                          PLAINTIFFS’ STATEMENT OF POSITION

        Plaintiffs, Common Cause Indiana and Indiana State Conference of the NAACP, by

 counsel, hereby file their Statement of Position, pursuant to order of this Court [Dkt. 42], and S.D.

 Ind. L.R. 16-2, and state as follows:

        1.      On November 4, 2020, mandate issued, and this matter was remanded by the

 Seventh Circuit Court of Appeals to this Court for further proceedings. [Dkt. 41.]

        2.      The parties have conferred. Plaintiffs are still evaluating their options and anticipate

 being able to determine the need for further proceedings in this Court within thirty (30) days.

        WHEREFORE, Plaintiffs, by counsel, file their Statement of Position.
Case 1:20-cv-02007-SEB-TAB Document 44 Filed 11/25/20 Page 2 of 2 PageID #: 872




       Dated: November 25, 2020            Respectfully submitted,

                                           FINDLING PARK CONYERS WOODY
                                           & SNIDERMAN, P.C.

                                           s/ Mark W. Sniderman
                                           Mark W. Sniderman, 26599-49
                                           151 N. Delaware Street, Ste. 1520
                                           Indianapolis, IN 46204
                                           (317) 231-1100 Tel
                                           (317) 231-1106 Fax
                                           msniderman@findlingpark.com

                                           One of the Attorneys for Plaintiffs




                                       2
